             Case 3:19-cv-01726-JCH Document 10 Filed 11/05/19 Page 1 of 7



                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


LIFETOUCH NATIONAL SCHOOL
STUDIOS, LLC


                          Plaintiff,                   C.A. No. 3:19-cv-01726-JCH

v.                                                      November 5, 2019


WALSWORTH PUBLISHING COMPANY,
INC. d/b/a WALSWORTH YEARBOOKS,
DEBRA COHEN, RISA N1TKIN, SUSAN
GILLAM, and ALEXANDER WILSON,

                          Defendants.


                   PLAINTIFF LIFETOUCH NATIONAL SCHOOL STUDIOS. LLC'S
                           MOTION FOR PRELIMINARY INJUNCTION

          Pursuant to Rule 65(a) of the Federal Rules of Civil Procedure and Local Rule 7, Plaintiff

Lifetouch National School Studios, LLC f/k/a Lifetouch National School Studios Inc.

("Lifetouch") hereby moves for a preliminary injunction against Defendants Walsworth

Publishing Company d/b/a Walsworth Yearbooks ("Walsworth"), Debra Cohen ("Cohen"), Risa

Nitkin ("Nitkin"), Susan Gillam ("Gillam"), and Alexander Wilson ("Wilson") (collectively, the

"Defendants"). Cohen and Nitkin are former employees of Lifetouch, and, at the start of their

employment with Lifetouch, Cohen and Nitkin entered into employment agreements containing

clear and unequivocal non-solicitation, non-disclosure, and unfair competition covenants. While




                               REQUEST FOR ORAL ARGUMENT

           Pursuant to Local Rule 7(a), Lifetouch respectfully requests that the Court permit oral

argument on this motion.

4813-5894-9035.1
             Case 3:19-cv-01726-JCH Document 10 Filed 11/05/19 Page 2 of 7



still employed by Lifetouch, Cohen and Nitkin conspired with Gillam, Wilson, and other

Walsworth personnel and executives to violate the restrictive covenants in their written

employment agreements and to steal the confidential and proprietary information of Lifetouch in

order to use that information against Lifetouch in the highly competitive yearbook sales business.

          A preliminary injunction is necessary to prevent further violations of Cohen and Nitkin's

restrictive covenants and misappropriation of Lifetouch's trade secrets, resulting in irreparable

harm to Lifetouch. Accordingly, Lifetouch respectfully requests that this Court issue a

temporary restraining order consistent with the Proposed Preliminary Injunction attached hereto

as Exhibit A. Lifetouch also respectfully requests that this Court grant such other and further

relief as this Court deems just and equitable.

          This Motion is based upon the accompanying Memorandum, the Declaration of Craig

Brown, the Declaration of Mark Lanterman, the Declaration of Stacie B. Collier, the pleadings

and papers on file in this action, and such arguments and evidence as may be presented at

hearing.

                                                       Respectfully submitted,

                                                       LIFETOUCH NATIONAL SCHOOL
                                                       STUDIOS, INC.

                                                       /s Stacie B. Collier
                                                       Stacie B. Collier, Bar No. CT 18895
                                                       Matthew T. McLaughlin {pro hac vice
                                                       application forthcoming)
                                                       Aaron F. Nadich {pro hac vice application
                                                       forthcoming)
                                                       Nixon Peabody LLP
                                                       One Citizens Plaza, Suite 500
                                                       Providence, R1 02903
                                                       (401)454-1000
November 5, 2019                                       sbcollier@nixonpeabodv.com
                                                       mmclaughlin@,nixonpeabodv.com
                                                       anadich@nixonpeabodv.com


                                                  2
4813-5894-9035.1
             Case 3:19-cv-01726-JCH Document 10 Filed 11/05/19 Page 3 of 7




                                  CERTIFICATE OF SERVICE

          I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on November 5,

2019.




                                                       /?/ Stacie B. Collier




                                                   3
4813-5894-9035.1
              Case 3:19-cv-01726-JCH Document 10 Filed 11/05/19 Page 4 of 7




                                EXHIBIT A




4813-5894-9035.1
             Case 3:19-cv-01726-JCH Document 10 Filed 11/05/19 Page 5 of 7



                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


LIFETOUCH NATIONAL SCHOOL
STUDIOS, LLC


                         Plaintiff,                      C.A. No. 3:19-cv-01726-JCH




WALSWORTH PUBLISHING COMPANY,
INC. d/b/a WALSWORTH YEARBOOKS,
DEBRA COHEN, RISA NITKIN, SUSAN
GILLAM, and ALEXANDER WILSON,

                          Defendants.


                          IPROPOSEPI PRELIMINARY INJUNCTION

          Upon a hearing this         day of November, 2019, on Lifetouch National School Studios,

LLC's ("Lifetouch") Motion for Preliminary Injunction, this Court hereby Orders that:

           Effective immediately, pending a hearing on Lifetouch's forthcoming Motion for

Permanent Injunction, this Court enters a Preliminary Injunction;

                   (a)   Against Defendants Walsworth Publishing Company d/b/a Walsworth

Yearbooks ("Walsworth"), Debra Cohen ("Cohen"), Risa Nitkin ("Nitkin"), Susan Gillam

("Gillam"), and Alexander Wilson ("Wilson") (collectively, the "Defendants"), and all those

acting in concert with them or on their behalf, requiring them to cease and desist from any use

and/or disclosure of and/or copying of any and all documents and information in their

possession, custody or control, relating to the business of Lifetouch, including but not limited to

the information copied from Nitkin's company-provided computer and Cohen's company-

provided computer (collectively, the "Lifetouch Materials");


                                                     1
4813-5894-9035.1
             Case 3:19-cv-01726-JCH Document 10 Filed 11/05/19 Page 6 of 7



                   (b)   Against Defendants, and all those acting in concert with them or on their

behalf, requiring them to preserve any and all documents (including documents in hard copy or

electronic formats) in their possession, custody or control, relating to or embodying the

Lifetouch Materials, and any and all documents (including documents in hard copy or electronic

formats) in their possession, custody or control relating to Lifetouch customers, Lifetouch,

Cohen, Nitkin, Wilson, and/or Gillam;

                   (c)   Against Defendants, and all those acting in concert with them or on their

behalf, requiring them to cease and desist from any contact with, or solicitation of business from

or with, directly or indirectly, any of the customers or potential customers with respect to which

Cohen or Nitkin called upon, solicited, or made sales at any time during the thirty-six (36) month

period preceding the termination of their employment (collectively, the "Lifetouch Customers");

                   (d)   Against Defendants, and all those acting in concert with them or on their

behalf, requiring them to cease employment of Cohen, Nitkin, and Wilson in any capacity in

which they would have contact or do business with, directly or indirectly, any of the Lifetouch

Customers; and

                   (e)   Against Defendants, and all those acting in concert with them or on their

behalf, requiring them to provide an accounting listing (a) all of the Lifetouch information

received by Walsworth (including without limitation Gillam and Wilson) from Cohen or Nitkin

and/or their misappropriation of confidential and proprietary information from their Lifetouch-

provided computers; (b) all of the business and monies derived by each of the Defendants from

opportunities diverted to Walsworth from them; and (c) all of the business and monies derived

by Defendants through their or Walsworth's use of the Lifetouch Materials.




                                                   2
4813-5894-9035.1
              Case 3:19-cv-01726-JCH Document 10 Filed 11/05/19 Page 7 of 7



                                                     So Ordered:




                                                     The Honorable Janet C. Hall




                                            3
4813-5894-9035.1
